JABAR, J.,
with whom SILVER, J. joins, dissenting.
[¶ 26] I respectfully dissent. I do not believe that the hearing officer’s decision is consistent with our mandate in Buckley v. S.D. Warren Co., 2010 ME 53, 997 A.2d 747 (“Buckley I”). In that decision we held:
Because the impairment from the 2000 right shoulder injury “result[ed] from” the 1996 left shoulder injuries, and the 1996 work injuries are “personal injuries]” referred to in subsection (1-A) and “work injuries] at issue in the determination” referred to in subsection (1-A)(A), it follows that permanent impairment to both shoulders should be combined when deciding whether the threshold has been reached.
Id. ¶ 15 (alterations in original).
[¶ 27] We stated that it was apparent from the plain meaning of 39-A M.R.S. § 213(1-A) (2011) that the Legislature intended to allow “combining impairment percentages from multiple work injuries where the impairment from later injuries resulted from impairment from earlier work injuries.” Buckley I, 2010 ME 53, ¶ 16, 997 A.2d 747. Buckley I turned on our determination that in enacting section 213, the Legislature was overriding Kotch v. American Protective Services, Inc., 2002 ME 19, 788 A.2d 582, in which we allowed work injuries to be combined with unrelated work and nonwork injuries in determining benefits under section 213. Buckley I, 2010 ME 53, ¶¶ 10-11, 997 A.2d 747. The facts here involve prior related work injuries.
[¶ 28] In Buckley I we said:
The legislative debates on L.D. 2202 reflect that some members were concerned that merely repealing Kotch, without doing more, would not address the gray area between Churchill [v. Central Aroostook Ass’n for Retarded Citizens, Inc., 1999 ME 192, 742 A.2d 475] and Kotch, and in effect, would expand section 213’s coverage to include permanent impairment from multiple unrelated work injuries, instead of merely excluding nonwork-related impairment. ...
2010 ME 53, ¶ 13, 997 A.2d 747 (emphasis added).
[¶ 29] Buckley I discussed the legislative history of section 213 to determine its intent. We concluded that it was clear that section 213 was enacted to override Kotch and Churchill to ensure that prior nonwork and nonrelated work injuries are not part of a section 213 determination. Because we were dealing with prior related work injuries and the definition of “work injury at issue,” it was not necessary to determine whether the prior injuries aggravated or accelerated the injury. Section 213(1-A)(A) indicates that permanent impairment includes impairment resulting from “[t]he work injury at issue in the determination and any preexisting physical condition or injury that is aggravated or accelerated by the work injury at issue in the determination.” Buckley I held that prior work injuries that are related are in fact part of the “work injury at issue”; therefore, it is not necessary to consider whether there was any aggravation or acceleration.
[¶ 30] We explicitly instructed the hearing officer “that permanent impairment to both shoulders should be combined when deciding whether the threshold has been reached.” Buckley I, 2010 ME 53, ¶ 15, 997 A.2d 747. This language makes it very clear that the holding in Buckley I mandated that the hearing officer combine the permanent impairment *1283percentages for the two 1996 injuries with the 2000 injury for purposes of determining whether the employee was entitled to extended benefits pursuant to section 213 for the 2000 injury.
[¶ 81] This is not what the hearing officer did on remand. He did not combine the permanent impairment percentages from the 1996 injuries with the 2000 injury. Instead he reached backward and stacked the 2000 permanent impairment percentage onto the 1996 injuries. The hearing officer justified the stacking by stating: “[T]he Law Court seems to have relied upon the relationship of causation. Causation flows in only one direction: forward rather than backward. The 2000 injury is causally connected to the 1996 injuries in that the 1996 injuries caused the 2000 injury, and not the other way around.” This is not what we said in Buckley I. We held that the injuries were related; we did not discuss the concept of causation. We definitively said that permanent impairment to both shoulders should be combined when deciding whether the threshold has been reached. See S9-A M.R.S. 213(1)(1-A). We held that both shoulder injuries were part of the “work injury at issue in the determination.” Buckley I, 2010 ME 53, ¶ 15, 997 A.2d 747 (quotation marks omitted). The essence of Buckley I is that because Buckley’s 2000 injury resulted from the two 1996 prior work related injuries, they were related; therefore, the permanent impairment percentages should be combined because they are part of the “work injury at issue.”
[¶ 32] For purposes of section 213, the hearing officer should have combined the 7% permanent impairment to the left shoulder resulting from the two 1996 injuries with the 7% permanent impairment to the right shoulder resulting from the 2000 injury for a total of 14% total permanent impairment for the 2000 injury.
[¶ 33] I also believe that the hearing officer failed to make the proper determination regarding the 2001 injury. In Buckley I, we clearly indicated that the 1996 shoulder injuries and the 2000 shoulder injury were related, but we did not address any determination regarding the 2001 bilateral shoulder injury. The hearing officer did not make any findings as to whether the 2001 injury was “related” to the prior work injuries. The hearing officer did make findings that the 2001 injury did not aggravate or accelerate any preexisting physical condition or injury. He also found that no permanent impairment resulted from the 2001 injury. However, he did not make any findings as to whether the 2001 injury was related to the prior work related injuries. There is a great deal of evidence pointing in this direction because the 2001 injury involved an injury to the same shoulders that were involved in the 1996 and 2000 injuries. In the April 13, 2005, decision, the hearing officer stated:
The undersigned further finds that the employee continues to remain affected by these three dates of injury[, October 30,1996, November 7,1996, and October 16, 2001]. The Board now must apportion between those dates of injury. When Dr. Hanley was asked to identify the respective roles played by the 1996 injuries, his most honest answer was “it would really be a guess.” However, he indicated that both of the 1996 injuries were playing a significant role and that either injury could have caused the rota-tor cuff tear. In addition, Dr. Phillips does place a significant amount of responsibility on the October 16, 2001 injury. The most anybody can say in this particular instance is that all three injuries are playing a significant role in the employee’s ongoing incapacity.
*1284Additionally, in the December 19, 2008, decision, the hearing officer found that “all four injuries continue to contribute to Mr. Buckley’s ongoing incapacity.”
[¶ 34] The case should be remanded and the hearing officer directed to determine whether the prior 1996 left shoulder injuries and/or the 2000 right shoulder injury are related to the 2001 injury to both shoulders. If he finds that they are related, then the “work injury at issue” for the 2001 injury for purposes of a section 213(1-A) determination is the combination of the related prior work injuries.
[¶ 35] I believe that we should remand this matter to the hearing officer to make the proper determinations consistent with Buckley I.